The 14 year old appellant, with another, confronted the 13 year old complainant on his way home from school. The complainant recognized the appellant from the neighborhood. During the altercation which followed, appellant stated his intention to take the complainant’s ring and watch. The appellant grabbed complainant’s finger, and kicked him either in the knee or the shin.
Viewing the evidence in a light most favorable to the presentment agency (Matter of Michael D., 109 AD2d 633, affd 66 NY2d 843) under the standards of People v Bleakley (69 NY2d 490, 494-495), appellant’s guilt was proved beyond a reasonable doubt by legally sufficient evidence, and the fact finding was not against the weight of the evidence. We agree with Family Court that the minor inconsistencies in complainant’s statements were not material to the issue of appellant’s guilt. Concur — Rosenberger, J. P., Wallach, Kupferman, Ross and Rubin, JJ.